NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 5 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SINHARIB A. THOMAS,
                                              No. 19-72235
                Petitioner,
                                              Agency No. A090-904-828


v.                                            MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

              Respondent.


                        On Petition for Review of an Order
                      From the Board of Immigration Appeals

                      Argued and Submitted October 6, 2020
                      Submission Deferred October 7, 2020
                           Resubmitted April 1, 2021
                              Seattle, Washington

Before: GRABER and W. FLETCHER, Circuit Judges, and FREUDENTHAL, **
District Judge



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Nancy D. Freudenthal, United States District Judge for
the District of Wyoming, sitting by designation.


                                          1
      Sinharib A. Thomas, a native of Iraq and an Assyrian Christian, petitions for

review of an order of the Board of Immigration Appeals (“BIA”) denying his

motion to reopen as untimely. We have jurisdiction under 8 U.S.C. § 1252, and we

review the denial for abuse of discretion. Agonafer v. Sessions, 859 F.3d 1198,

1202–03 (9th Cir. 2017). We grant the petition.

      The BIA abused its discretion in concluding that country conditions had not

changed materially with respect to Thomas’ eligibility for relief under the

Convention Against Torture (“CAT”). The BIA was required to consider whether

country conditions changed materially such that Thomas “would more likely than

not experience torture ‘inflicted by, or at the instigation of, or with the consent or

acquiescence of, a public official . . . or other person acting in an official

capacity.’” Santos-Ponce v. Wilkinson, 987 F.3d 886, 891 (9th Cir. 2021) (quoting

8 C.F.R. § 1208.18(a)(1)). Affidavits and other evidentiary material in the record

describe new threats of severe violence and human rights abuses by self-ascribed

anti-American and anti-Christian militias that are now official parts of the Iraqi

security apparatus and have effective control of many areas throughout central and

southern Iraq. Although the 2008 State Department Report documents general

instability, violence, kidnapping, torture, and death, the material change supporting

Thomas’ CAT claim is the undisputed evidence of violence and human rights




                                            2
abuses against minorities by militias acting either as the government itself, or with

widespread impunity in Iraq.

       Further, Thomas’ evidence has the requisite “individualized relevancy.”

Najmabadi v. Holder, 597 F.3d 983, 989–90 (9th Cir. 2010); Agonafer, 859 F.3d at

1206. Thomas specifically identified how his predicament is appreciably different

from the dangers faced by his fellow citizens: he has no Iraqi identification, does

not speak Arabic, has “a clearly Christian last name,” has no knowledge of Iraqi

culture, and has “Christian and Assyrian themed tattoos that will make it easy for

[certain] groups to target [him].” Those circumstances, combined with restrictions

on movement within Iraq, elevate his potential for visibility and change his

likelihood to be targeted for torture by or with the acquiescence of the Iraqi state.

The record details the various checks at multiple security checkpoints in Iraq,

making it extremely difficult for someone like Thomas to travel to a safe location.

Further, the lack of certain identity documents at a checkpoint would likely result

in arbitrary arrest, detention, and torture. This is especially true for single men

who are not fluent in Iraqi Arabic and cannot demonstrate residence in Iraq,

because they would come under intense scrutiny due to suspicion of ISIS

affiliation.

       PETITION GRANTED. The case is REMANDED to the BIA with the

instruction to reopen proceedings.

                                           3